Citation Nr: 1337542	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  13-01 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for epilepsy, and, if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

C. E. de Jong, Associate Counsel





INTRODUCTION

The Veteran (appellant) served on active duty from June 16, 1971 to August 17, 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the RO in Milwaukee, Wisconsin, which declined to reopen the Veteran's epilepsy service connection claim. 

The RO ultimately reopened and denied the Veteran's claim on the merits in a January 2013 Statement of the Case.  Regardless of the RO's decision to reopen the claim, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 


FINDINGS OF FACT

1. An unappealed November 1971 rating decision, of which the Veteran was notified in November 1971, denied the Veteran's claim of entitlement to service connection for epilepsy on the basis that this condition had pre-existed service and was not aggravated by service.

2. Additional evidence received since the November 1971 rating decision is new and material to the Veteran's claim of entitlement to service connection for epilepsy.

3. Epilepsy was noted on the report of physical examination at the Veteran's entrance to service.  
4. The Veteran's account of his history of epilepsy is not credible.  

5. The Veteran's epilepsy did not increase in severity during service nor permanently worsen because of service. 


CONCLUSIONS OF LAW

1. The November 1971 rating decision, denying the claim of service connection for epilepsy, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2. Evidence received since the November 1971 rating decision is new and material; therefore the claim of entitlement to service connection for epilepsy is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156 (2013). 

3. The Veteran's epilepsy was neither incurred in nor aggravated by his active service.  38 U.S.C.A. §§ 1101, 1110, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran asserts that his epilepsy worsened as a result of service, and that he is therefore entitled to service connection for epilepsy.  The Veteran brought his original claim in August 1971, just after his separation from service.  In November 1971 the RO denied the claim of entitlement to service connection for epilepsy on the grounds that the Veteran's epilepsy had pre-existed service and there was no objective evidence that his epilepsy was aggravated as a result of service.  The Veteran was notified of the decision in a November 1971 letter and received notice of his procedural and appellate rights.  He did not file a Notice of Disagreement within one year of the date he was notified of the decision.  He did not submit additional evidence within one year of the date he was notified of the decision.  Therefore, the November 1971 rating decision became final.  38 U.S.C.A. § 7105. 

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim. 

38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to succeed on a claim for direct service connection, the Veteran must have a current disability.  The Veteran must also have had in-service incurrence or aggravation of a disease or injury, and there must be a causal relationship between the current disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The previous denial of service connection was premised on a finding that the Veteran's epilepsy existed prior to service and was not aggravated by service. For evidence to be new and material to the Veteran's claim, it would have to address the issue of whether his epilepsy was either incurred in or aggravated during service.  Since the 1971 RO denial, evidence added to the record consists of extensive post-service treatment records, the Veteran's records from the Social Security Administration (SSA), an April 2011 VA examination, a statement from Dr. A.R., and statements submitted by the Veteran. 

The evidence contained in the Veteran's April 2011 VA examination is new to the claims file.  It also relates to an unestablished fact necessary to substantiate the claim, because the VA examiner reviewed the Veteran's claims file and provided an opinion as to whether the Veteran's pre-existing epilepsy was aggravated during service.  Therefore, this evidence is both new and material to the Veteran's claim of entitlement to service connection, and the claim must be reopened.  38 C.F.R. § 3.156(a).  

II. Service Connection

The Veteran contends that he is entitled to service connection for epilepsy because although his epilepsy pre-existed service, it was aggravated during service.  For the reasons that follow, the Board concludes that the Veteran's epilepsy was neither incurred in nor aggravated by service.  Therefore, the Board concludes that service connection is not warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has a current diagnosis of epilepsy, and therefore the first element of his claim of entitlement to service connection is satisfied.  

The Board finds that the Veteran did not incur epilepsy during service.  


Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2013).  A veteran who served during a period of war, as the veteran here, is presumed to be in sound condition when he entered into military service except for conditions noted on entrance medical examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002 & Supp. 2013).  

In this case, the Veteran's Report of Medical Examination, Standard Form (SF) 88, noting the clinical findings at his entrance examination is not included in the Veteran's service treatment records.  However, the relevant findings from the SF 88 were summarized in the Veteran's August 1971 Medical Evaluation Board (MEB) report.  The MEB report explicitly stated that the Veteran's epilepsy was noted on both the SF 88 and SF 89 (the Veteran's report of his medical history) at the time of the Veteran's entry into service.  The Board notes that there is a presumption of regularity in support of the proposition that an accurate account of the information contained in the SF 88 was given in the Veteran's MEB report.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001).  

The presumption of regularity can be rebutted, but the Board concludes it should apply here for the following reasons.  The MEB report was made contemporaneous with the Veteran's period of service, increasing the likelihood that the information contained in other contemporaneous documents was accurately reported.  The information in the MEB report that the Veteran had epilepsy prior to service is consistent with other evidence, also tending to show the information in the report was accurate.  For example, private medical records from 1970 show diagnosis of seizure disorder.  

For all these reasons, the Board concludes the presumption of regularity attaches to the MEB report, and that it accurately reports the fact that the existence of the Veteran's seizures was noted on entry into service, even though that document is no longer of record.  Thus, the Veteran's epilepsy was noted at entrance to service and the presumption of soundness does not attach.  The Veteran shall be considered to have had epilepsy prior to service.  The Veteran cannot bring a claim for service connection for incurrence of epilepsy, but he may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

A pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2013).  

The standard by which aggravation is evaluated diverges based on whether the veteran in question engaged in combat with the enemy or was a prisoner of war.  See 38 U.S.C.A. §§ 1153, 1154(b); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(b)(2).  For either a combat veteran or a former prisoner of war, symptoms indicative of a temporary increase in the severity of a pre-existing condition as well as those indicative of a more permanent change in condition during service of the disorder noted at entrance are presumed to be a permanent worsening of the disorder.  Davis, 276 F.3d at 1346.  For all other veterans, permanent worsening of the pre-existing condition must be shown by more than temporary symptoms such as flare-ups.  Id.  In this case, the Veteran does not contend and no evidence suggests that he was ever in combat or a prisoner of war.  Therefore, the more stringent standard requiring evidence of a permanent worsening in the pre-existing condition during service must be applied.  Davis at 1346.  Since the Veteran's epilepsy was noted on entry, it is his burden to prove aggravation.  See Wagner.

The Board finds that the Veteran's epilepsy did not increase in severity during service.  

In the Veteran's June 2011 Notice of Disagreement, he contended that he had not experienced a seizure for two years prior to enlistment, then had a seizure during basic training and continued to have epileptic seizures thereafter.  The Veteran's contention that he had not suffered a seizure for two years prior to enlistment is in conflict with competent and credible medical evidence of record.   Although the Veteran is competent to report the epilepsy symptoms he experienced, the conflicting evidence indicates that the Veteran may be an unreliable historian in this area and the credibility of the Veteran's contention in his Notice of Disagreement is diminished.  

Competent and credible medical evidence of record shows the Veteran has suffered epileptic seizures since childhood.  February and December 1970 treatment records from Mt. Sinai Hospital note that the Veteran suffered seizures in January and August 1970.  When hospitalized in February 1970, he reported experiencing such episodes every six months.  There was a suggestion from his sister that the episodes occurred more often, but the Veteran would feel this coming on, and go somewhere alone.  In December 1970, it was noted that he had had a seizure at the state fair in August.  The Veteran's August 1970 seizure occurred 10 months before the Veteran's entry into service in June 1971.  This evidence clearly contradicts the Veteran's contention that he had not had a seizure for two years before he entered service.  

These treatment notes also indicate that the Veteran's epilepsy medication (Dilantin) was continued in December 1970, and there are no records indicating that the Veteran ever stopped taking the medication or was told by a medical professional that he no longer needed the medication to control his epilepsy.  At the time he filed his initial claim in 1971, he stated that he was not on medication prior to service for his seizures - a fact clearly contradicted by the pre-service medical records.  However, when he reported for treatment in July 1971, it was noted "takes no meds."  Again, there is no indication in the record that he was ever told by a medical professional that he no longer needed the medication to control his epilepsy.  

In his August 2010 claim, the Veteran contended that he had epileptic seizures while in boot camp for the Navy, that he was discharged from service due to the seizures, and that he has been epileptic ever since his discharge in August 1971.  In his June 2011 Notice of Disagreement, the Veteran contended that he passed out on a very hot day during basic training.  

The Veteran's service treatment records note that the Veteran reported to sick call with a pre-seizure headache in July 1971, and that he reported a history of epileptic seizures at that time.  As noted above, his service treatment records also contain an August 1971 MEB report and examination.  These records indicate that the Veteran suffered a seizure in July 1971, that he was diagnosed with temporal lobe epilepsy, and that he was discharged from service due to his epilepsy.  The Veteran's service treatment records constitute competent and credible evidence of an in-service seizure, and therefore the Board finds that the Veteran suffered a single in-service seizure in July 1971.  

Incidentally, in a June 2011 statement from the Veteran's representative, it was argued that the Veteran had "indicated that he had not had a seizure . . . for about 18 months into his service."  This statement is outright false.  The Veteran's total service time was approximately two months, with his first (and only) seizure approximately one month in.

There are no records documenting seizures for the period from December 1970 to the Veteran's single in-service seizure episode in July 1971.  The Veteran contends that the frequency of his seizures increased following his discharge.  There are numerous medical records dated in the 1970s as part of the Veteran's Social Security records.  As part of the development of the initial 1971 claim, the RO obtained records from "E. Douglas," which, at that time, ended with the December 1970 record noting an August 1970 seizure.  However, the Veteran apparently resumed treatment with Dr. Douglas after service, as the SSA records contain that same handwritten page from Dr. Douglas previously obtained with the December 1970 record at the top, but the page now continues with additional entries from Dr. Douglas dated in 1972.  The first entry is missing the month identifier, but identifies the year as 1972, and indicates the Veteran was last seen just over one year earlier.  Since the prior note from Dr. Douglas was dated in December 1970, it is reasonable to assume that a visit "just over" one year later would have occurred in the earlier months of 1972.  At that time, the Veteran reported his last "fit" was 7-8 months earlier, which would place it right around the time of his military service.  When seen again in July 1972, he reported an episode 2-3 weeks earlier.

Other records dated in the 1970s show: in early 1975, two notes indicating that he had had "no spells," and wanted to get a job; an October 1975 record states "5 in past month" and mentions a head injury; in June 197? (presumably in 1977, as the medical record directly above was dated in March 1977), seizures reported, seen in emergency room; in October 1977 he was seen in the emergency room for a seizure; and in May 1978 "no spells" and in October 1978 "no problems".  The Veteran was hospitalized in April 1982 at Mt. Sinai Hospital, and the discharge summary notes that the Veteran had had fewer episodes of recurrent seizures until he presented at the emergency room on that date.  An August 1983 Mt. Sinai emergency room record notes that the Veteran's last seizure was 17 months prior to his admission on that date (presumably the seizure that was documented in the April 1982 discharge summary).  

Therefore, the evidence shows that prior to the Veteran's entry into service, he suffered seizures eight months apart, with a self-reported history at that time that episodes were approximately six months apart.  He then suffered an in-service seizure ten months after his last documented pre-service seizure.  This evidence stands in direct conflict with the Veteran's contentions that he had not had a seizure for two years prior to service, and the Board therefore finds the Veteran's contentions in this area not to be credible.

When the Veteran resumed treatment with Dr. Douglas in early 1972, the last seizure he reported would coincide time-wise with his time in service (7-8 months since last seizure), and he then had another seizure in approximately July 1972.  He certainly had some seizures throughout the 1970s, as well as time periods with none.  The competent and credible medical evidence contained in the Veteran's pre- and post-service treatment records does not show the Veteran's pre-existing epilepsy increased in severity during service.  Rather, the evidence shows that they continued in the approximately 1-2 per year range for 1972, with no problems in early 1975, an exacerbation in late 1975, two in 1977, back to none in 1978, and a history of a decrease in symptoms until 1982.  This evidence also stands in direct conflict with the Veteran's contentions that his seizures increased in frequency following his discharge.  The Board therefore finds the Veteran's contentions in this area not to be credible.  

There are numerous treatment records throughout the 1980s and to the present, much of it obtained from the Veteran's SSA files.  These continue to show periodic seizure episodes.  There are notations in the 2000s that he was having more than one seizure episode per month, but also several findings that his Dilantin levels were sub-therapeutic and he needed to take his medications regularly.

The remaining evidence of record also fails to show that the Veteran's epilepsy increased in severity during service.  

The Veteran was afforded an April 2011 VA examination in connection with his appeal to reopen his claim.  The examiner reviewed the Veteran's claims file and conducted both a history and an examination of the Veteran.   On examination, the Veteran reported that he had been diagnosed with a seizure disorder in childhood.  The Veteran reported that he suffered about five to six seizures per year during high school, and that he also experienced headaches during that time.  The Veteran also contended, as in his original August 1971 claim and his June 2011 Notice of Disagreement, that he had not had a seizure for a two year period prior to his entry into service and that a neurologist had told him he was "epilepsy-free" at that time.  The Veteran denied suffering a traumatic brain injury or significant illness with fever during service.  

The Veteran reported an in-service incident during which he lost consciousness and was hospitalized, and he reported that he was discharged following this incident.  The Veteran reported that he continued to suffer seizures similar to his pre-service episodes after he was discharged, but believed that his post-service seizures were more similar in frequency to those he suffered in high school.  The Veteran stated that he suffered a back injury in 1988 at work, and believed the frequency of his seizures increased significantly following this injury.  

On physical examination of the Veteran, the examiner found that he was in no acute distress, was fully oriented, and that all of his motor function, reflex and coordination tests yielded normal results.  The examiner stated that he did not believe the Veteran's pre-existing epilepsy was permanently aggravated beyond the normal progression of the disease because the frequency of his seizures after military service was similar to that prior to his entry into service.  The examiner noted that it is within the normal history of epilepsy for the disease to remit for two or three years before recurring.  The examiner stated that therefore he did not believe the Veteran's service "triggered" his epilepsy again as it had been ongoing for many years beforehand and the Veteran did not suffer a traumatic brain injury or central nervous system infection during service.  The Board finds the VA examination to be competent and credible medical evidence on the issue of whether the Veteran's epilepsy increased in severity during service.  The examiner's opinion is based on a thorough examination and review of the claims file, and is supported by an adequate rationale.  Therefore, it is highly probative and tends to show the Veteran's pre-existing epilepsy did not increase in severity during service.     

The Veteran's SSA records show that he was awarded Social Security disability benefits in the late 1990s, and that these benefits were later stopped in the early 2000s when the Veteran no longer met the eligibility criteria because his seizures became less frequent.  They also contain many private treatment records included elsewhere in the claims file.  The Veteran's SSA records do not address the issue of whether his epilepsy was incurred in or aggravated during service, and therefore are of little probative value.  

The Veteran submitted a May 2011 statement from Dr. A.R.  The statement notes the Veteran's long history of seizure disorder, and discusses the Veteran's report to Dr. A.R. that he passed out on a hot day during basic training and woke up in a hospital.  Dr. A.R. stated that given the Veteran's history of seizure disorder, "this could well have been [a] seizure episode."  Dr. A.R.'s statement is competent and credible evidence tending to show the Veteran suffered a seizure during basic training.  However, this evidence does not address the issue of whether the Veteran's epilepsy was incurred in or aggravated during service.  Therefore, it is of little probative value.  The competent and credible evidence of record does not indicate that the Veteran's pre-existing epilepsy increased in severity during service.  

As the Veteran's epilepsy was noted at service entrance, and the competent and credible evidence of record does not indicate that it increased in severity during service, the evidence demonstrates no aggravation of the Veteran's pre-existing epilepsy by service.  Because the evidence does not demonstrate worsening of epilepsy during service (preponderance of the evidence is against a finding of worsening during service), the presumption of aggravation does not arise in this case, so the burden on VA to rebut the presumption (by clear and unmistakable evidence) does not arise.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

For these reasons, the Board finds that a preponderance of the evidence demonstrates that the Veteran's pre-existing epilepsy did not increase in severity during service; therefore, the Board finds that the Veteran's pre-existing epilepsy noted upon service entrance was not aggravated during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Because aggravation by service of the Veteran's pre-existing epilepsy is not demonstrated, the benefit of the doubt doctrine does not apply, and the claim for service connection for epilepsy must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.

III. Duties to Notify and Assist

The Veteran's petition to reopen his service connection claim has been granted.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  With respect to the Veteran's claim of entitlement to service connection, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A September 2010 letter fully satisfied the duty to notify provisions prior to adjudication of the petition to reopen the Veteran's claim of entitlement to service connection for epilepsy.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service medical records and VA medical records are in the file.  The Veteran's SSA records have been associated with the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran indicated in his August 2010 claim that he wanted VA to obtain private treatment records from Dr. A.R.  A September 2010 Report of Contact indicates that Dr. A.R. required a special release form from the Veteran.  A September 2010 letter notified the Veteran that a special release form was required for these records, and he was directed to send the records to VA. 

The Veteran also requested private treatment records and provided release forms from Froedtert Hospital and Aurora Sinai Medical Center.  Due to its extensive experience with evidentiary development involving local healthcare institutions, the RO is familiar with Froedtert Hospital and its record requests procedures.  The RO therefore noted that Froedtert Hospital required a special release form from the Veteran and charged fees for records, and notified him of these requirements in an October 2010 letter.  The Veteran was directed to provide the special release form to the hospital and send the records to VA if he wished to have these records considered. VA never received these records from the Veteran, although treatment records from Froedtert Hospital were included in the Veteran's SSA records.  The same October 2010 letter also informed the Veteran that Aurora Sinai Medical Center required a special release form and charged a fee for records, and that it was the Veteran's responsibility to provide records from Aurora Sinai if he wished to have them considered.  The Veteran did provide these private treatment records.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims. 

The duty to assist includes, when appropriate, providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008). On review, the Board finds that the Veteran's April 2011 VA examination was adequate.  The examiner reviewed the Veteran's claims file, obtained a detailed history from the Veteran, and provided a clearly articulated opinion supported by a sound rationale.  Furthermore, the Veteran has made no specific allegations that his VA examination was in any way inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (2012). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 1340 (2007). 


ORDER

The appeal to reopen the claim of entitlement to service connection for epilepsy is granted; the appeal is granted to this extent only.  

Entitlement to service connection for epilepsy is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


